The plaintiff in error was convicted in the county court of Kiowa county on a charge of having possession of intoxicating liquor and was sentenced to pay a fine of $50 and to serve thirty days in the county jail.
The appeal was lodged in this court in February, 1929, and plaintiff in error was at large upon an appeal bond. The state has filed a motion to dismiss, from which it appears that defendant, after his conviction, left the state of Oklahoma, and is a fugitive, his whereabouts being unknown; that a warrant for said plaintiff in error has been in the hands of the sheriff of Kiowa county for a period of more than six months, and he has been unable to apprehend him or to learn his whereabouts. It is settled by many decisions of this court that, where a defendant has been convicted and perfects an appeal to this court, this court will not consider his appeal, unless he is where *Page 242 
he can be made to respond to any judgment or order which may be rendered in the case. Where a defendant becomes a fugitive from justice pending the determination of his appeal, this court upon proper motion will dismiss the same.
The case is dismissed.
DAVENPORT and CHAPPELL, JJ., concur.